Case 7:20-cv-03557-CS Document9 Filed 05/18/20 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

MICHAEL TERPIN

 

Plaintiff
Vv.

Ellis Pinsky, as an individual; and Does 1-20, inclusive

 

Defendant

To: The clerk of court and all parties of record

for the
Southern District of New York

ee i

APPEARANCE OF COUNSEL

20-CV-03557 (CS)

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Ellis Pinsky

 

Date: 05/18/2020

/s/ Michael Tremonte

 

Attorney’s signature

Michael Tremonte

 

Printed name and bar number

SHER TREMONTE LLP
90 Broad Street, 23rd Floor
New York, NY 10004

 

Address

mtremonte@shertremonte.com

 

E-mail address

(212) 202-2600

 

Telephone number

(212) 202-4156

 

FAX number
